Claims 1-15 have been canceled.  Claims 16-30 are at issue and are present for examination.
Applicant's election with traverse of Group I, claims 16-2, SEQ ID NO:2 as species of LPMO and homogenization as species of mechanical treatment in the reply filed on 12/2/20 is acknowledged.  The traversal is on the ground(s) that all claims share the special technical feature of the method of claim 1 as the method would not be obvious as set forth in the restriction requirement because there would be no incentive to combine the polypeptide of GeneSeq Accession no. BCC93999 with Cathala et al. as the uses disclosed for the polypeptide of GeneSeq Accession no. BCC93999 (i.e., preparation of food products and degradation of biomass) are different from the process of preparation of nanocellulose of Cathala et al.  However, this is not persuasive as Cathala et al. tech use of an LPMO for the disclosed methods and GeneSeq Accession no. BCC93999 explicitly teaches that the disclosed polypeptide is an LPMO.  AS such a skilled artisan would have reasonably expected it to be useful for all known methods of using a LPMO, including that disclosed by Cathala et al.  Applicants further argue that GeneSeq Accession no. BCC93999 does not provide any factual evidence Corynascus sepedonium and a skilled artisan would reasonably expect that the protein as produced by its natural host would inherently be correctly folded and include any necessary metal atoms.  It is noted that the media disclosed in WO2015/109405 for growing this host cell includes copper within the media and thus one would reasonable expect that the copper ion would be present.
Applicants further traverse the election of species of LPMO by arguing that the species have more than 20% identity with each other.  However, the election of species was not between polypeptides having more than 20% identity to SEQ ID NO:1, polypeptides having more than 20% identity to SEQ ID NO:2, and polypeptides having more than 20% identity to SEQ ID NO:3, but between SEQ ID NOS 1-3 themselves.  These three polypeptides are all distinct from each other.  It is noted that the genera of the claims are overlapping and therefore may link the distinct species but the restriction among species is premised on the non-allowability of the linking claims.  Upon allowance of a claims which are linking between two or more disclosed species, 
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/2/20.
Claim 19 is objected to because of the following informalities:  “fungi bacteria” should be “fungi, and bacteria”.  Appropriate correction is required.
21 is objected to because of the following informalities:  “annual plants, fibrous plants” should be “annual plants, and fibrous plants”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  “a silylation, derivatization” should be “a silylation, and derivatization”.  Appropriate correction is required.
Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (upon which claims 17-27 depend) is indefinite in the recitation of cellulose substrate which is capable of forming cellulose fibers” as it is unclear what properties a cellulose containing substrate must have to make it “capable of forming cellulose fibers”
Claim 22 is indefinite as reciting a method of manufacturing cellulose fibers via a defibrillation process which comprises only a provision of a cellulose-based substrate.  Thus it is undefined how the cellulose fibers are prepared.  What are the steps of the defibrillation process?
s 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
These claims are directed to methods of preparing a cellulose substrate using a genus of polysaccharide oxidizing enzymes. The specification teaches the structure of only two representative species of such polysaccharide oxidizing enzymes (i.e., SEQ ID NOS: 1 and 2).  It should be noted that the specification includes no showing that SEQ ID NO:3 has polysaccharide oxidizing activity and the sequence identity of SEQ ID NO:3 to any sequence known to have LPMO activity is too .
Claims 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the methods of preparing a cellulose substrate using a polysaccharide-oxidizing composition comprising a polypeptide having at least 90% identity to SEQ ID NO:1 or 2 and polysaccharide oxidizing activity, does not reasonably provide enablement for methods of preparing a cellulose substrate using polysaccharide-oxidizing compositions comprising a polypeptide having at least 20% identity to SEQ ID NO:1-3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 16 and 18-27 are so broad as to encompass methods of preparing a cellulose substrate using polysaccharide-oxidizing compositions comprising a polypeptide having at least 20% identity to SEQ ID NO:1-3 and claim 17 is limited to the use of polysaccharide-oxidizing compositions comprising a polypeptide having at least 90% identity to SEQ ID NO:1-3.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polysaccharide oxidizing enzymes broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid 
 The specification does not support the broad scope of the claims which encompass methods of preparing a cellulose substrate using polysaccharide-oxidizing compositions comprising a polypeptide having at least 20% identity to SEQ ID NOS:1-3 because the specification does not establish: (A) regions of the protein structure which may be modified without effecting polysaccharide-oxidizing activity; (B) the general tolerance of polysaccharide-oxidizing enzymes to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polysaccharide-oxidizing enzymes having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Berrin et al (WO 2018/050300).
Berrin et al. teach the treatment of lignocellulosic materials including wood, wood paper pulps and straw with a lytic polysaccharide monooxygenase (LPMO) of SEQ ID NO:1 o-3 (identical to SEQ ID NOS 1-3 herein) in the presence of an .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cathala et al. (WO2016/193617, see US 2018/0142084 for an English translation thereof.  Note all citations herein refer to the US PGPUB document) in view of Berrin et al (WO 2018/050300).
Cathala et al. teach a method for preparing a cellulose substrate comprising bringing a cellulose substrate capable of forming fibers in contact with an LMPO in the presence of an electron acceptor and combination of this method with mechanical treatment of the substrate to defibrillate it.  The substrate can be wood or chemical papermaking pulps, the electron acceptor 
Berrin et al. teach the treatment of lignocellulosic materials including wood, wood paper pulps and straw with a lytic polysaccharide monooxygenase (LPMO) of SEQ ID NO:1 o-3 (identical to SEQ ID NOS 1-3 herein) in the presence of an electron acceptor under conditions producing oxidative cleavage of the substrate (pages 3, 26-27, and 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art to use the LPMOs of Berrin et al. in the methods of Cathala et al. as Berrin et al. teach these LPMOs as useful for treating lignocellulosic substrates.
Claims 16 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cathala et al. (WO2016/193617, see US 2018/0142084 for an English translation thereof.  Note all citations herein refer to the US PGPUB document) in view of GeneSeq Accession no. BCC93999.
Cathala et al. is discussed above but do not teach use of an LPMO having at least 20% identity to one of SEQ ID NOS:1-3.
Corynascus sepedonium and teach that the LPMO is useful for processing pulp or paper and/or biomass.
Therefore, it would have been obvious to one of ordinary skill in the art to use the LPMO of GeneSeq Accession no. BCC93999 in the methods of Cathala et al. as GeneSeq Accession no. BCC93999 teach that this LPMO is useful for treating lignocellulosic substrates such as pulp or paper and/or biomass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652